Citation Nr: 0723941	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the veteran's service connection claim for a cerebral 
hemorrhage and headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1952 to May 1956 and 
from March 1958 to July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In March 2005, the Board remanded this matter seeking further 
adjudication of the veteran's claim.  The readjudication was 
accomplished in a July 2006 Supplemental Statement of the 
Case.  

The Board found necessary additional adjudication which 
addressed not merely whether service related to headaches, 
but more broadly whether service related to a 1979 cerebral 
hemorrhage and to the claimed residuals of this hemorrhage to 
include headaches.  The Board finds these issues inextricably 
intertwined as the veteran has consistently maintained since 
1980 that headaches he experienced in service related to a 
1979 cerebral hemorrhage and to residuals of that cerebral 
event.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered).


FINDINGS OF FACT

1.	In May 1980, the veteran claimed service connection for a 
cerebral hemorrhage.    

2.	In an August 1980 rating decision, the RO denied 
entitlement to service connection for headaches, and the 
veteran did not appeal.  

3.	In January 1983, the veteran filed a claim to reopen his 
service connection claim for headaches related to a 1979 
cerebral hemorrhage.      

4.	In a February 1983 letter, the RO denied the veteran's 
claim to reopen his service connection claim for headaches 
related to his 1979 cerebral hemorrhage, and the veteran did 
not appeal.  

5.	In June 2001, the veteran filed a claim to reopen his 
claim for service connection for headaches related to his 
1979 cerebral aneurysm.      

6.	New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a cerebral 
hemorrhage to include headaches.    

7.	Residuals of a cerebral hemorrhage are related to service.  


CONCLUSIONS OF LAW

1.	An August 1980 RO rating decision that denied the 
veteran's service connection claim for headaches related to a 
1979 cerebral hemorrhage is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2006).  

2.	A February 1983 RO rating decision that denied the 
veteran's claim to reopen his service connection claim for 
headaches related to a 1979 cerebral hemorrhage is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

3.	New and material evidence has been submitted to reopen a 
claim of service connection for residuals of a cerebral 
hemorrhage to include headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001) (2006).     

4.	Residuals of a cerebral hemorrhage were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Claim to Reopen the Claim for Service Connection

The veteran has claimed service connection for a cerebral 
hemorrhage since May 1980.  In an August 1980 rating 
decision, the RO denied service connection for this disorder 
(specifically characterizing the veteran's claim as a service 
connection claim for headaches), and then in February 1983, 
the RO denied the veteran's claim to reopen his service 
connection claim for cerebral hemorrhage/headaches.  The 
veteran appealed neither of these decisions to the Board.  As 
such, these decisions became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2006).  In June 2001, the 
veteran filed a claim to reopen this service connection 
claim.  The RO denied this claim, which the veteran duly 
appealed to the Board.  

In assessing the RO's decisions, the Board must determine 
whether new and material evidence has been added to the 
record since the prior denials.  If new and material evidence 
has been presented or secured with respect to a claim that 
has finally been disallowed, the claim shall be reopened and 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
claimant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Regulations enacted since the veteran's claim to reopen have 
changed VA's definition of "new and material evidence."  This 
change applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the veteran filed his request to reopen his 
claim before that date (in June 2001), this regulatory change 
is not applicable here.

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, 
"material evidence" could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155  F.3d at 
1363.  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.

In this matter, the evidence of record at the time of the 
August 1980 and February 1983 adverse rating decisions 
consisted of service medical records showing several 
complaints of and treatment for headaches, 1980 private 
medical records showing treatment for a cerebral aneurysm, 
and several statements by the veteran.  

Based on the foregoing, the RO denied the veteran's 1980 
claim for service connection and his 1983 claim to reopen 
that denied claim.  As the veteran did not appeal the 
decisions, the decisions became final and are not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim here is 
evidence that has been added to the record since the final 
February 1983 rating decision.  Since that decision, the RO 
has received VA treatment records dated from 1999, which 
detail residuals related to the 1979 cerebral hemorrhage, a 
July 2003 VA compensation examination report, which comments 
on the veteran's claim that his residuals relate to 
documented in-service complaints of and treatment for 
headaches, several statements by the veteran, a statement 
from the veteran's spouse, a Travel Board hearing transcript 
dated in April 2004, and, from a neurologist with the 
Veterans Health Administration (VHA), an April 2007 letter 
which opines that the veteran's cerebral aneurysm related to 
service.      

The Board finds that the evidence submitted since the 
February 1983 rating decision is new as it did not exist at 
the time of the previous decision.  Of this new evidence, the 
Board finds the VHA opinion, the VA examination report, and 
the VA treatment records to be material as well.  This 
evidence - which specifically addresses the veteran's claim 
that a 1979 cerebral event and subsequent residuals relate to 
in-service headaches - bears directly and substantially on 
the crux of the veteran's claim.  By itself or in conjunction 
with the evidence relied on by the RO in previous decisions, 
this new evidence is so significant that it must be 
considered because it contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
claimed disorder.  38 C.F.R. § 3.156(a); Hodge, supra.  

As such, the veteran's service connection claim for residuals 
of a cerebral hemorrhage - to include headaches - is 
reopened.  38 C.F.R. § 3.156(a).  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  The Board will now address the 
merits of this service connection claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2006).  Certain conditions, 
such as hypertension, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this matter, the Board finds the record in support of the 
veteran's claim that current residuals of a 1979 cerebral 
hemorrhage relate to service.      

The medical evidence clearly establishes that the veteran has 
current residuals of a cerebral hemorrhage he experienced in 
1979.  VA service medical records show that the veteran is 
prescribed anti-seizure medication and has tissue scarring 
from the 1980 surgery.  Moreover, medical evidence suggests 
that the veteran may also experience residuals such as left-
side weakness, headaches, vision limitation, and speech 
defects.  As such, the first element of Pond is established 
here.  Pond, 12 Vet. App. at 346.  

As to the second element of Pond, the record contains medical 
evidence supporting the veteran's claim that he incurred a 
chronic in-service disorder.  Service medical records clearly 
show that - on several occasions between 1952 and 1959 - the 
veteran complained of headaches, and received treatment for 
these headaches.  As such, the second element of Pond is 
established.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.  

As to the third element of Pond - i.e., whether these in-
service headaches relate to the 1979 cerebral hemorrhage 
leading to the current residuals - the Board finds the record 
similarly in support of the veteran.  Specifically, the July 
2003 VA compensation examination report stated that it is 
likely that the veteran's former headaches were due to 
expansion of a cerebral aneurysm which ruptured in the 1979 
cerebral event.  And the April 2007 VHA examiner related the 
veteran's 1979 aneurysm to service.  As no medical evidence 
of record challenges these opinions addressing the crucial 
issue of medical nexus, the Board finds the third element of 
Pond established here as well.  Pond, 12 Vet. App. at 346.  

As such, the medical evidence of record does not preponderate 
against the veteran's claim that he has current residuals of 
a cerebral hemorrhage that are related to service.  See 
Alemany, supra.     


ORDER

Entitlement to service connection for residuals of a cerebral 
hemorrhage is granted.    



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


